tNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a communication line between the first and second inverters, wherein the first and second inverters, through the communication line, notify a respective operation state each others wherein the first inverter includes a first control circuit, 
wherein the first control circuit, based on the operation state of the second inverter notified through the communication line, changes a drive current of the first winding, and 
wherein when the second inverter is in an abnormal state, the first control circuit adds a drive current to be flowed in the second winding by the second inverter to the drive current of the first winding.
With respect to claim 4, the Prior Art does not teach a communication line between the first and second inverters, wherein the first and second inverters, through the communication line, notify a respective operation state each other, wherein the first inverter includes a first control circuit, wherein the first control circuit, based on the operation state of the second inverter notified through the communication line, changes a drive current of the first winding, 
wherein the first inverter further includes a first temperature detection circuit, wherein the second inverter includes a second control circuit and a second temperature detection circuit, and 
wherein the first and second control circuits change the respective drive currents of the first and second windings in accordance with temperatures indicated by the first and second temperature detection circuits.
With respect to claim 6, the Prior Art does not teach a communication line between the first and second inverters, wherein the first and second inverters, through the communication line, notify a respective operation state each other, 
wherein the first inverter includes a first control circuit, wherein the first control circuit, based on the operation state of the second inverter notified through the communication line, 
changes a drive current of the first winding, wherein the first inverter further includes a first PWM (Pulse Width Modulation) generation circuit and a first power transistor, wherein the second inverter further includes a second PWM generation circuit and a second power transistor, 
wherein the drive current of the first winding is generated by controlling a gate of the first power transistor by a PWM signal generated by the first PWM generation circuit, and 
wherein the drive current of the second winding is generated by controlling a gate of the second power transistor by a PWM signal generated by the second PWM generation circuit.
With respect to claim 9, the Prior Art does not teach flowing a first drive current for driving a first winding of the three-phase motor by the first inverter, 
flowing a second driving current for driving a second winding of the three-phase motor by the second inverter, and notifying operation states of the first and second inverters each other, 
wherein the first inverter changes the first drive current based on the notified operating state of the second inverter, wherein the first inverter further includes a first power transistor, wherein the second inverter further includes a second power transistor, 
wherein the first inverter controls a gate of the first power transistor by a PWM (Pulse Width Modulation) signal, and wherein the second inverter controls a gate of the second power transistor by a PWM signal.
Claims 1, 4-9, 11-13 and 15 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846